Citation Nr: 0335700	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-15 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches, to include migraine headaches.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
Paget's disease.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from December 1966 to December 
1968.  This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  Following the veteran's timely 
disagreement with the May 2002 rating decision, a statement 
of the case was issued in September 2002 and the veteran 
submitted a timely substantive appeal later that same month.

The Board notes that the veteran initially requested a 
personal hearing in May 2002.  The veteran, through a 
statement written by his representative, canceled his request 
for a personal hearing in July 2002.  The veteran has been 
afforded due process as to his right to request a hearing, 
and appellate review may proceed.

After reviewing the contentions and evidence of record, the 
Board finds that the claims on appeal are more accurately 
stated as reflected on the title page of this decision.

The claim of entitlement to service connection for hepatitis 
C, the reopened claim of service connection for headaches, to 
include migraine headaches and the request to reopen a claim 
of entitlement to service connection for Paget's disease are 
addressed in the REMAND appended to this decision.  This 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The veteran has been specifically notified of the 
evidence and information required to substantiate the claim 
addressed in this decision, and all identified evidence has 
been obtained.

2.  A May 1996 rating decision which denied entitlement to 
service connection for migraine headaches became final in the 
absence of a timely substantive appeal.

3.  Additional clinical evidence and opinion are not 
duplicative of or repetitious of previous evidence of record 
and constitute new and material evidence to reopen the claim. 


CONCLUSION OF LAW

New and material evidence having been submitted, the claim 
for service connection for migraine headaches is reopened.  
38 U.S.C.A. §§ 7103(a), 7104, 7105 (West 2002); 38 C.F.R. § 
3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a claim received in September 2000, the veteran sought to 
reopen a claim of entitlement to service connection for 
disability due to migraine headaches.  The veteran contended 
that his service-conducted PTSD caused or aggravated 
headaches and migraine headaches.

Duty to assist

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted.  This law redefined the obligations 
of VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. § 5103A(f) (West 2002).

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Second, VA also has a duty to assist the veteran 
in obtaining the evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The VCAA 
also provides that the duty to assist includes providing a 
medical examination or obtaining a medical opinion if 
necessary to make a decision on the claim.  

In this case, the decision below is fully favorable to the 
veteran.  The claim to establish service connection for 
headaches, to include migraine headaches, is being reopened.  
It would be adverse to the veteran's interests to remand the 
claim for further development rather than grant the benefit 
of reopening the claim at this time.  Therefore, further 
discussion of compliance with VCAA is not required. 

Analysis

By a rating decision issued in May 1996, the RO denied a 
claim of entitlement to service connection for migraine 
headaches, claimed as resulting from exposure to herbicides.  
The RO determined that migraine headaches could not be 
presumed service connected on the basis of association with 
herbicide exposure, and found that there was no evidence that 
the veteran had chronic headaches while in service, 
reflecting consideration of direct service connection.  The 
claim for service connection for migraine headaches, on any 
basis, was denied.  

By a claim submitted in September 2000, the veteran requested 
to reopen his claim for service connection for migraine 
headaches.  Although the veteran's claim for service 
connection for migraine headaches has been denied, the 
veteran may reopen the claim if new and material evidence is 
received.  38 U.S.C.A. §§ 5108, 7105; Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  The veteran contends that he has 
submitted such evidence, and the Board agrees.

New and material evidence means evidence not previously 
received which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  No 
other standard than that articulated in the regulation 
applies to the determination in this case.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

38 C.F.R. § 3.156, as in effect prior to August 2001, does 
not identify the qualities evidence must have to be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  It is reasonable to require 
evidence received since the prior final denial to "contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.  When determining whether 
a claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992). 

The Board also notes that Hodge and later cases regarding 
requests to reopen claims set forth a three-step analysis to 
be applied in determining whether evidence was new and 
material.  The second step of that analysis required VA to 
determine whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  However, as noted above, the VCAA 
amended certain provisions of the laws governing veterans' 
benefits in November 2000, so that a veteran is no longer 
required to submit a well-grounded claim.  Therefore, the 
portion of the analysis in Hodge regarding determination of 
whether the new and material evidence establishes a well-
grounded claim has not been applied by the Board. 

The evidence of record at the time of the May 1996 denial of 
service connection for migraine headaches included the 
veteran's service clinical records and post-service VA 
treatment records.  The service clinical records disclose no 
evidence of chronic treatment of headaches or migraine 
headaches.  Post-service clinical records reflect that the 
veteran was admitted for VA hospitalization on several 
occasions, and reflect that migraine headaches were noted on 
at least one admission and in other clinical records.  

The evidence of record now includes rating decisions which 
reflect that the veteran has been granted a 100 percent 
evaluation for PTSD, a 30 percent evaluation for a shell 
fragment wound, right posterior thigh, Muscle Group XIII, a 
10 percent evaluation for postoperative residuals of an 
injury to the left ring finger, and a 10 percent evaluation 
for tinea versicolor.

On VA examination conducted in February 2002, the veteran 
reported that he began having headaches in service.  He 
missed work as a result of headaches approximately every 
three months.  The veteran described headaches in the frontal 
and posterior portions of the head with throbbing, pressure, 
photophobia, phonophobia, and nausea, sometimes with emesis.  
The veteran reported that when he started to get such a 
headache, he would take two hydrocodone pills, which would 
prevent the headache from getting worse.  Using this 
medication, he reported that he had not required 
intramuscular medications for headaches in more then 18 
months and had not had any really bad headaches for more than 
one year.  The examiner concluded that the veteran's clinical 
records disclosed cluster headaches, tension headaches, and 
migraine headaches dating back to at least 1984.  The 
examiner concluded that the veteran's service-connected PTSD 
could aggravate his headache disorder, but that his migraine 
headaches were not likely caused by PTSD.

The examiner conducted an April 2002 review of the clinical 
records and concluded that the veteran had headaches during 
some periods in which he manifested increased symptoms of 
PTSD, although, currently, there was no increment of 
increased disability due to migraine headaches, based on the 
veteran's report that headaches were being controlled by use 
of narcotic medication.  The examiner also concluded that the 
veteran's headaches were not manifested by increased 
symptomatology when the veteran had migraine headaches during 
periods of increased symptoms of PTSD.  

The February 2002 VA examination report and the April 2002 VA 
opinion of record are new, in that these clinical records 
were not previously associated with the claims folders.  
These clinical records are not repetitive or duplicative of 
other clinical evidence of record, and are material, since 
they relate directly to the veteran's contention that his 
service-conducted PTSD causes or aggravates headaches and 
migraine headaches.  Thus, the claim is reopened.


ORDER

New and material evidence to reopen the claim for service 
connection for headaches, to include migraine headaches, 
having been submitted, the appeal is allowed to this extent 
only.


REMAND

By a statement submitted in October 2002, the veteran 
requested that his claims folders be held at the RO for 60 
days so that he could provide additional medical evidence in 
support of his appeal.  However, the veteran did not 
thereafter submit or identify any additional evidence.  In 
July 2003, the RO obtained the veteran's current VA clinical 
records from May 2002 through early July 2003, and then 
transferred the claims files to the Board.  However, the RO 
did not issue an additional SSOC in the case.  Since it does 
not appear that the veteran was aware that the additional 
evidence had been associated with the claims files, he should 
be so notified before appellate review proceeds.

The Board finds that the report of the February 2002 
examination of the veteran for headaches and the examiner's 
April 2002 opinion do not clearly address the matter of 
whether the veteran's headache disability, as variously 
manifested, is related to service or secondary to the 
service-connected PTSD, to include aggravated thereby.  
Accordingly, further examination and opinion is necessary.

Also, subsequent to the RO's determinations in this case, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant must be provided with notice of 
enactment of the Veterans Claims Assistance Act and the 
provisions of that Act, particularly the veteran's rights and 
responsibilities, and notice as to the time allowed for 
submission of evidence.  Paralyzed Veterans of America, et. 
al. v. Secretary of Department of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003); Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Accordingly, this case is REMANDED for the following:

1(a). The veteran should again be 
notified of the enactment of the VCAA, 
and he should be specifically advised of 
the evidence required to substantiate 
each of the claims remaining on appeal, 
and should be specifically advised of the 
time period in which he may submit 
evidence.  

Any notice given, or action taken to 
conduct development as directed in this 
Remand must also comply with the holdings 
of Paralyzed Veterans of America, et. 
al. v. Secretary of Department of 
Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, 
et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003); and, 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002), as well as any other 
controlling guidance provided after the 
issuance of this Board decision.   

(b). The veteran should be advised of the 
types of evidence he may submit to 
establish his contention that he incurred 
hepatitis C or Paget's disease in service 
or that his headaches are of service 
onset or the result of or aggravated by 
PTSD, including, but not limited to, 
written opinions of health care 
providers, reports of examinations 
conducted for employment, education, or 
insurance purposes, and the like.  

(c). The veteran should again be advised 
that evidence of chronic and continuous 
symptoms of hepatitis or of a disorder of 
the bones since service or that his 
headaches are of service onset or the 
result of or aggravated by PTSD would 
assist in establishing his claims, and he 
should be advised of the types of 
evidence, including alternative types of 
evidence which might be relevant to 
establish his claims.  He should also be 
advised that evidence proximate to his 
service discharge would be particularly 
relevant and persuasive. 

(d). The veteran should be advised of any 
evidence associated with the claims files 
since the issuance of an October 2002 
supplemental statement of the case which 
will be considered in deciding the claims 
of entitlement to service connection for 
hepatitis C, the request to reopen the 
claim for service connection for Paget's 
disease or entitlement to service 
connection for headaches, to include 
migraine headaches, and that evidence 
should be summarized.

2.  The veteran should be scheduled for 
examination to determine the etiology and 
severity of his headaches, to include 
migraine headaches.  The examination 
should be conducted by a physician.  The 
claims folders should be made available 
to the examiner in connection with the 
examination for review of pertinent 
documents therein.  The examiner should 
obtain a detailed history from the 
veteran.  All indicated tests and studies 
should be obtained.  Based upon a review 
of the claims files, the history obtained 
from the veteran and current examination, 
the examiner should express an opinion as 
to whether it is at least as likely as 
not (a 50 percent likelihood or greater) 
that any headache disability currently 
diagnosed is of service onset or 
otherwise related thereto, or is the 
result of the service-connected PTSD, to 
include whether any headache disability 
is increased in severity due to PTSD.  A 
complete rationale for all opinions 
expressed must be provided.

3.  When the actions directed above have 
been completed, it should be determined 
whether any additional development is 
warranted.  Once all indicated 
development has been completed, each 
claim remaining on appeal should be 
readjudicated.  If the benefits sought 
are not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to insure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



